Bell, J.
The court below did not err in sustaining the exceptions of the plaintiff to the several answers of the defendant, H. W. Blackwell. The statute of limitations was nowhere well pleaded.
The objections of the defendant below, to the admissibility of the deeds offered by the plaintiff, were properly overruled by the *674court. We do not perceive that any valid objection to the admissibility of the plaintiff’s deeds could have been urged.
We'do not feel it to be our duty to inquire into the correctness of the ruling of the court, excluding the testimony offered by the defendant. The parties have not seen proper to bring us a statement of facts, and we cannot know, from the record, whether the ruling of the court excluding the evidence of the defendant, as stated in the bill of exceptions, was a matter of any consequence or not. We do not mean to intimate that the ruling was erroneous, but simply to re-assert what this court has often before decided, that we will not consume time in the consideration of questions which the parties have not taken the pains to show us to be material. The defendant’s pleas of limitation, or what seem to have been intended for pleas of limitation, had been, as we think, properly held to be bad. If the defendant really had any case to present to the court, he should have amended his pleading, and provided himself with some substantial basis to act upon. This was not done, and in the present. state of the record, we cannot say there is any error for which the judgment ought to be reversed. The judgment of the court below is therefore affirmed.
Judgment affirmed.
Roberts, J., did not sit in this case.